EXECUTION COPY
NOTE PURCHASE AGREEMENT
among
COFINA FUNDING, LLC,
as Issuer,
VOYAGER FUNDING CORPORATION,
as the Conduit Purchaser,
BANK HAPOALIM B.M.,
as Funding Agent for the Purchasers,
and
THE FINANCIAL INSTITUTIONS FROM TIME TO TIME PARTIES HERETO,
as Committed Purchasers
dated as of May 16, 2006

 



--------------------------------------------------------------------------------



 



     NOTE PURCHASE AGREEMENT (“Note Purchase Agreement”) dated as of May 16,
2006, among COFINA FUNDING, LLC (the “Issuer”), VOYAGER FUNDING CORPORATION (the
“Conduit Purchaser”), BANK HAPOALIM B.M., as Funding Agent (the “Funding Agent”)
and the Committed Purchasers from time to time party hereto.
     The parties hereto agree as follows:
RECITALS
     WHEREAS, the Issuer will issue the variable funding notes pursuant to a
Base Indenture, dated as of August 10, 2005 (as amended, supplemented or
otherwise modified from time to time, the “Base Indenture”), between the Issuer
and U.S. Bank National Association, as trustee (in such capacity, together with
its successors and assigns in such capacity, the “Trustee”), as supplemented by
the Series 2006-B Supplement, dated as of the date hereof, between the Issuer
and the Trustee (as amended, supplemented or otherwise modified from time to
time, the “Series Supplement,” and together with the Base Indenture, the
“Indenture”); and
     WHEREAS, the Conduit Purchaser desires to acquire such variable funding
notes and to make advances from time to time hereunder in its discretion, and
the Committed Purchasers desire to acquire the variable funding notes and make
advances from time to time hereunder.
     NOW, THEREFORE, for full and fair consideration, the parties hereto agree
as follows:
ARTICLE I
DEFINITIONS
          SECTION 1.01 Certain Defined Terms. Capitalized terms used herein
without definition shall have the meanings set forth in the Indenture.
Additionally, the following terms shall have the following meanings:
          “Accrual Period” means, with respect to any Settlement Date, the
period from and including the prior Settlement Date to but excluding such
Settlement Date; provided that the initial Accrual Period hereunder shall run
from the date hereof through the Settlement Date in June, 2006.
          “Additional Amounts” means all amounts owed by the Issuer pursuant to
Section 2.11 and Article VIII, plus Breakage Amounts.
          “Affected Party” has the meaning specified in Section 8.02.
          “Aggregate Purchaser Funded Amount” means, on any date of
determination, an amount equal to (a) the Initial Purchase Price, plus (b) the
aggregate amount of all Increases made prior to such date of determination,
minus (c) the aggregate amount of principal payments in respect of the VFN made
to and received by or on behalf of the Purchasers prior to such date.

 



--------------------------------------------------------------------------------



 



          “Allocated Commercial Paper” means Commercial Paper issued by the
Conduit Purchaser that is identified in the records of its program administrator
as funding a particular Funding Tranche during a particular Fixed Period with
respect to such Funding Tranche.
          “Applicable Margin” shall have the meaning specified in the Fee
Letter.
          “Asset Purchase Agreement” shall mean the asset purchase agreement,
liquidity asset purchase agreement, or other similar agreement pursuant to which
any bank or group of banks or financial institutions agrees to purchase or make
loans secured by (or otherwise advance funds against) all or any portion of the
Conduit Purchaser’s interest in the VFN in order to support the Conduit
Purchaser’s repayment of the Commercial Paper issued to fund or maintain such
interest.
          “Assignment and Acceptance” means an assignment and acceptance
agreement entered into by a Purchaser, a permitted assignee thereof and the
Funding Agent pursuant to which such assignee may become a party to this Note
Purchase Agreement.
          “Base Rate” shall mean, with respect to any Funding Tranche funded or
maintained by any Purchaser other than by reference to the LIBOR Rate or through
the issuance of Commercial Paper, a rate per annum equal to the sum of (x) the
greater of (i) the prime rate of interest announced by the Funding Agent from
time to time, changing when and as said prime rate changes (such rate not
necessarily being the lowest or best rate charged by the Funding Agent) and
(ii) the rate equal to the weighted average of the rates on overnight federal
funds transactions with members of the Federal Reserve System arranged by
federal funds brokers, as published for such day (or, if such day is not a
Business Day, for the next preceding Business Day) by the Federal Reserve Bank
of New York, or, if such rate is not so published for any day that is a Business
Day, the average of the quotations for such day for such transactions received
by the Funding Agent from three (3) federal funds brokers of recognized standing
selected by it and (y) the Applicable Margin.
          “Blended Rate” shall mean, with respect to any Funding Tranche funded
or maintained through the issuance of Commercial Paper, the rate equivalent to
the weighted average of (i) the weighted average of the discount rates on all of
the Commercial Paper issued at a discount and outstanding during the related
Fixed Period, converted to an annual yield-equivalent rate on the basis of a
360-day year, which rates shall include dealer fees and commissions and (ii) the
weighted average of the annual interest rates payable on all interest-bearing
Commercial Paper outstanding during the related Fixed Period, on the basis of a
360-day year, which rates shall include dealer fees and commissions; provided,
that to the extent that the VFN (or any portion thereof) is funded by a specific
issuance of Commercial Paper, the Blended Rate shall equal the rate or weighted
average of the rates applicable to such issuance.
          “Breakage Amount” has the meaning specified in Section 2.08.
          “Closing” has the meaning specified in Section 3.01.
          “Closing Date” has the meaning specified in Section 3.01.

2



--------------------------------------------------------------------------------



 



          “Cofina Entity” means the Issuer, any Seller, the Servicer and any
other Person party to the Transaction Documents that is an Affiliate of the
Issuer, any Seller or Cofina.
          “Commercial Paper” shall mean the short-term promissory notes of the
Conduit Purchaser issued by the Conduit Purchaser in the United States
commercial paper market.
          “Committed Purchasers” means M&I Marshall & Ilsley Bank, The Bank of
Tokyo-Mitsubishi UFJ, Ltd., Chicago Branch and each of their respective assigns
(with respect to their respective commitments to make Increases) that shall
become a party to this Note Purchase Agreement pursuant to Section 10.04.
          “Commitment” means, with respect to any Committed Purchaser, an amount
equal to such Purchaser’s Purchaser Percentage multiplied by the Maximum Funded
Amount.
          “Conduit Assignee” shall mean any special-purpose vehicle issuing
indebtedness in the commercial paper market administered by Bank Hapoalim B.M.
          “Conduit Purchaser” means Voyager Funding Corporation and any of its
permitted assigns that is a Conduit Assignee.
          “CP Rate” means, for any Fixed Period for any Funding Tranche, to the
extent the Conduit Purchaser funds such Funding Tranche for such Fixed Period by
issuing Commercial Paper, either the Match-Funding Rate or the Blended Rate, as
determined by the program administrator of the applicable Conduit Purchaser in
its sole discretion plus the Applicable Margin.
          “Eurodollar Rate” shall mean, with respect to any Funding Tranche
funded or maintained by any Purchaser (or by any liquidity or credit support
provider of the Conduit Purchaser), by reference to the LIBOR Rate, the
Applicable Margin plus a rate per annum equal to the sum (rounded upwards, if
necessary, to the next higher 1/100 of 1%) of (i) the rate obtained by dividing
(A) the applicable LIBOR Rate by (B) a percentage equal to 100% minus the
reserve percentage used for determining the maximum reserve requirement as
specified in Regulation D (including, without limitation, any marginal,
emergency, supplemental, special or other reserves) that is applicable to the
Funding Agent during the related Fixed Period in respect of eurocurrency or
eurodollar funding, lending or liabilities (or, if more than one percentage
shall be so applicable, the daily average of such percentage for those days in
such Fixed Period during which any such percentage shall be applicable) plus
(ii) the then daily net annual assessment rate (rounded upwards, if necessary,
to the nearest 1/100 of 1%) as estimated by the Funding Agent for determining
the current annual assessment payable by the Funding Agent to the Federal
Deposit Insurance Corporation in respect of eurocurrency or eurodollar funding,
lending or liabilities.
          “Federal Bankruptcy Code” means the bankruptcy code of the United
States of America codified in Title 11 of the United States Code.
          “Federal Reserve Board” means the Board of Governors of the Federal
Reserve System, or any entity succeeding to any of its principal functions.

3



--------------------------------------------------------------------------------



 



          “Fee Letter” means the letter or letters dated as of the Closing Date
between the Issuer and the Funding Agent setting forth certain fees payable by
the Issuer in connection with the purchase of the VFN by the Funding Agent for
the benefit of the Purchasers.
          “Fixed Period” means, (i) with respect to a new Funding Tranche, a
period beginning on and including the date of funding and ending on and
excluding the immediately succeeding Settlement Date (or such other date
requested by the Issuer (or the Servicer on the behalf) and agreed to by the
applicable Purchaser) and (ii) with respect to any existing Funding Tranche (to
the extent not paid in full on a Settlement Date), a period beginning on and
including such Settlement Date and ending on and excluding the immediately
succeeding Settlement Date (or such other date requested by the Issuer (or the
Servicer on the behalf) and agreed to by the applicable Purchaser); provided,
that
     (i) any Fixed Period with respect to any Funding Tranche not funded by the
issuance of Commercial Paper which would otherwise end on a day which is not a
Business Day shall be extended to the next succeeding Business Day; provided,
however, if interest in respect of such Fixed Period is computed by reference to
the Eurodollar Rate, and such Fixed Period would otherwise end on a day which is
not a Business Day, and there is no subsequent Business Day in the same calendar
month as such day, such Fixed Period shall end on the next preceding Business
Day;
     (ii) any Fixed Period with respect to any Funding Tranche not funded by the
issuance of Commercial Paper will not be for a term of more than one month;
     (iii) any Fixed Period in respect of which interest is computed by
reference to the CP Rate may be terminated at the election of, and upon notice
thereof to the Issuer by, the Conduit Purchaser (or its program administrator on
its behalf) at any time and (for the avoidance of doubt) shall be automatically
so terminated upon any financing of such Funding Tranche by the Conduit
Purchaser under the Asset Purchase Agreement, in which case the Funding Tranche
allocated to such terminated Fixed Period shall be allocated to a new Fixed
Period and shall accrue interest at the Base Rate until the immediately
succeeding Settlement Date; and
     (iv) any Fixed Period with respect to any Funding Tranche not funded by the
issuance of Commercial Paper with respect to which the Committed Purchasers have
not received at least two Business Days’ prior notice of such funding.
          “Funding Agent” means Bank Hapoalim B.M., in its capacity as Funding
Agent for the Purchasers.
          “Funding Tranche” means one or more portions of the Aggregate
Purchaser Funded Amount used to fund or maintain the VFN that accrue interest by
reference to different interest rates.

4



--------------------------------------------------------------------------------



 



          “Governmental Actions” means any and all consents, approvals, permits,
orders, authorizations, waivers, exceptions, variances, exemptions or licenses
of, or registrations, declarations or filings with, any Official Body required
under any Governmental Rules.
          “Governmental Rules” means any and all laws, statutes, codes, rules,
regulations, ordinances, orders, writs, decrees and injunctions of any Official
Body and any and all legally binding conditions, standards, prohibitions,
requirements and judgments of any Official Body.
          “Increase” shall have the meaning assigned to such term in the
Series Supplement.
          “Increase Amount” means the amount requested by the Issuer to be
funded by the Purchasers on an Increase Date.
          “Increase Date” means the date on which an Increase occurs.
          “Indemnified Party” means any Purchaser, each entity providing credit
or liquidity support to any Purchaser in connection with the VFN, the Funding
Agent or any of their officers, directors, employees, agents, representatives,
assignees or Affiliates.
          “Initial Purchase Price” has the meaning specified in Section 2.02.
          “Issuer Indemnified Amounts” has the meaning specified in
Section 8.01.
          “LIBOR Rate” shall mean, with respect to any Funding Tranche, the rate
at which deposits in dollars are offered to the Funding Agent, in the London
interbank market at approximately 11:00 A.M. (London time) two (2) Business Days
before the first day of the related Fixed Period in an amount approximately
equal to the applicable Funding Tranche to which the Eurodollar Rate is to apply
and for a period of time approximately equal to the applicable Fixed Period, as
determined by the Funding Agent in its reasonable discretion (which may include
the interpolation of two rates).
          “Liquidity Purchasers” means each of the purchasers party to the Asset
Purchase Agreement.
          “Match-Funding Rate” means, with respect to a Funding Tranche and a
Fixed Period, the per annum rate equal to the “weighted average of the rates”
(as defined below) related to the issuance of the Allocated Commercial Paper for
such Funding Tranche. If such rate is a discount rate, the Match-Funding Rate
shall be the rate resulting from converting such discount rate to an interest
bearing equivalent rate. As used in this definition, the “weighted average of
the rates” shall consist of (w) the actual interest rate (or discount) paid to
purchasers of the Conduit Purchaser’s Commercial Paper, together with the
commissions of placement agents and dealers in respect of such Commercial Paper,
(x) certain documentation and transaction costs associated with the issuance of
such Commercial Paper, (y) any incremental carrying costs incurred with respect
to Commercial Paper maturing on dates other than those on which corresponding
funds are received by the Conduit Purchaser minus any income (net of such
carrying costs) received from temporary reinvestment of funds received in
respect of Funding Tranches funded with Allocated Commercial Paper pending their
application to obligations of a

5



--------------------------------------------------------------------------------



 



Purchaser, and (z) the costs of other borrowings by the Conduit Purchaser,
including borrowings to fund small or odd dollar amounts that are not easily
accommodated in the commercial paper market.
          “Maximum Funded Amount” means $100,000,000.
          “Notice of Increase” means a written notice of an Increase in the form
of Exhibit A.
          “Purchase Expiration Date” means the date which is 364 days from the
date of this Note Purchase Agreement (as such date may be extended from time to
time pursuant to Section 2.04).
          “Purchaser Percentage” of any Committed Purchaser means (a) the
percentage set forth on the signature page to this Note Purchase Agreement as
changed by each Assignment and Acceptance entered into with an assignor or
assignee, as the case may be, or (b) with respect to a Committed Purchaser that
has entered into an Assignment and Acceptance, the percentage set forth therein
as such Purchaser’s Purchaser Percentage, or such percentage as changed by each
Assignment and Acceptance entered into between such Committed Purchaser and an
assignor or assignee.
          “Purchasers” means the Conduit Purchaser and the Committed Purchasers.
          “Reduction” has the meaning specified in Section 2.05.
          “Required VFN Series Holders” means each Conduit Purchaser and the
“Committed Purchasers” under all VFN Series whose aggregate commitment amounts
under each such series equals at least 662/3% of the aggregate of the commitment
amounts under all of the VFN Series.
          “Transfer Supplement” has the meaning specified in Section 10.04(b).
          “Series 2006-B Financing Costs” means, with respect to any Accrual
Period, the VFN Interest Component for such Accrual Period.
          “Variable Noteholders” means each holder of a variable funding note
relating to any VFN Series issued from time to time pursuant to the terms of the
Indenture.
          “VFN” means the Cofina Variable Funding Asset-Backed Note
Series 2006-B in the maximum aggregate principal amount of $100,000,000 to be
issued by the Issuer pursuant to the Indenture in the name of the Funding Agent
on behalf of the Purchasers and any Cofina Variable Funding Asset-Backed Note
Series 2006-B issued in exchange therefor.
          “VFN Financing Costs” means, with respect to any Accrual Period, the
VFN Interest Component for such Accrual Period.

6



--------------------------------------------------------------------------------



 



          “VFN Interest Component” means, with respect to any Accrual Period,
the result obtained by multiplying:
     (x) the weighted average of the rates applicable to all Funding Tranches
(including in the applicable Funding Tranche any unreimbursed amounts funded by
a Liquidity Purchaser with respect to interest on the Commercial Paper of the
Conduit Purchaser under the Asset Purchase Agreement) outstanding during all or
part of such Accrual Period (determined as of each day in such Accrual Period
but estimated by the Funding Agent for the period from the Determination Date
related to the applicable Settlement Date through such Settlement Date, with any
adjustments to be made with respect to the VFN Interest Component for the next
Accrual Period), each such rate being (a) to the extent the Conduit Purchaser is
funding such Funding Tranche during such period through the issuance of
Commercial Paper, the Eurodollar Rate, and (b) to the extent any Purchaser is
not funding such Funding Tranche during such period through the issuance of
Commercial Paper, a rate per annum (expressed as a percentage and an interest
yield equivalent and calculated on the basis of a 360-day year and the actual
days elapsed) equal to the Eurodollar Rate or Base Rate, as applicable with
respect to such Funding Tranche; times
     (y) the average daily Aggregate Purchaser Funded Amount for such Accrual
Period (including therein any unreimbursed amounts funded by a Liquidity
Purchaser with respect to interest on the Commercial Paper of the Conduit
Purchaser under the Asset Purchase Agreement); times
     (z) a fraction, the numerator of which is the number of days in such
Accrual Period and the denominator of which is 360 (or, if such VFN Interest
Component is calculated by reference to the Base Rate, 365 or 366, as
applicable).
          SECTION 1.02 Other Definitional Provisions. (a) Capitalized terms used
but not defined herein shall have the meanings given to such terms in the
Indenture. All terms defined in this Note Purchase Agreement shall have the
meanings given herein when used in any certificate or other document made or
delivered pursuant hereto unless otherwise defined therein.
          (b) As used herein and in any certificate or other document made or
delivered pursuant hereto or thereto, accounting terms not defined in
Section 1.01, and accounting terms partially defined in Section 1.01 to the
extent not defined, shall have the respective meanings given to them under GAAP.
To the extent that the definitions of accounting terms herein are inconsistent
with the meanings of such terms under generally accepted accounting principles,
the definitions contained herein shall control.
          (c) The words “hereof,” “herein” and “hereunder” and words of similar
import when used in this Note Purchase Agreement shall refer to this Note
Purchase Agreement as a whole and not to any particular provision of this Note
Purchase Agreement; and Section, subsection, Schedule and Exhibit references
contained in this Note Purchase Agreement are references to Sections,
subsections, the Schedules and Exhibits in or to this Note Purchase Agreement
unless otherwise specified.

7



--------------------------------------------------------------------------------



 



ARTICLE II
PURCHASE AND SALE
          SECTION 2.01 Purchase and Sale of the VFN. On the terms and subject to
the conditions set forth in this Note Purchase Agreement (including, without
limitation, the last sentence of Section 2.03(a)), and in reliance on the
covenants, representations, warranties and agreements herein set forth, the
Issuer hereby offers to sell to the Funding Agent, on behalf of the Purchasers,
and the Funding Agent (i) may on behalf of the Conduit Purchaser or (ii) if the
Conduit Purchaser elects not to make the purchase thereof at such time, shall,
on behalf of the Committed Purchasers, purchase at the Closing the VFN in an
initial outstanding principal amount equal to the Initial Note Principal.
          SECTION 2.02 Initial Purchase Price. The VFN is to be purchased at a
price (the “Initial Purchase Price”) equal to 100% of the Initial Note
Principal.
          SECTION 2.03 Increases. (a) Subject to the terms and conditions of
this Note Purchase Agreement and the Series Supplement, from time to time prior
to the Purchase Expiration Date upon receipt by the Trustee and the Funding
Agent of a Notice of Increase, (i) the Funding Agent, on behalf of the Conduit
Purchaser, and in the sole and absolute discretion of the Conduit Purchaser, may
make Increases and (ii) if the Conduit Purchaser elects not to make an Increase,
each Committed Purchaser severally agrees to fund its respective Purchaser
Percentages of such Increase. Notwithstanding any other provision herein to the
contrary, no Committed Purchaser shall be required to fund a portion of any
Increase if, after giving effect thereto, the portion of the Aggregate Purchaser
Funded Amount funded by such Committed Purchaser hereunder plus the aggregate
amount funded by such Committed Purchaser as a Liquidity Purchaser under the
Asset Purchase Agreement would exceed its Purchaser Percentage times the Maximum
Funded Amount.
          (b) Each Increase hereunder shall be subject to the further conditions
precedent that:
     (i) The Funding Agent and the applicable Notice Persons shall have received
copies of the Monthly Noteholders’ Statement most recently required to have been
delivered under the Indenture;
     (ii) Each of the representations and warranties of each Cofina Entity made
in the Transaction Documents to which it is a party shall be true and correct in
all material respects as of the applicable Increase Date (except to the extent
they expressly relate to an earlier or later time);
     (iii) Each Cofina Entity shall be in compliance in all material respects
with all of its respective covenants contained in the Transaction Documents to
which it is a party;
     (iv) No Early Amortization Event, Potential Early Amortization Event,
Default, Event of Default or Servicer Default shall have occurred and be
continuing;

8



--------------------------------------------------------------------------------



 



     (v) The Purchase Expiration Date shall not have occurred;
     (vi) After giving effect to such Increase, no Borrowing Base Deficiency
shall exist;
     (vii) The Funding Agent and the applicable Notice Persons shall have
received a completed Notice of Increase with respect to such proposed Increase,
not later than 2:00 p.m. (New York time) on the proposed date of such Increase;
          (c) Each Increase of the VFN shall be requested in an aggregate
principal amount of $250,000 and integral multiples of $1,000 in excess thereof;
provided, that an Increase may be requested in the entire remaining Maximum
Funded Amount.
          (d) The purchase price of each Increase shall be equal to 100% of the
Increase Amount, and shall be paid not later than 3:00 p.m. New York City time
on the Increase Date by wire transfer of immediately available funds to such
account as may from time to time be specified by the Issuer in a notice to the
Funding Agent and the applicable Notice Persons.
          (e) All conditions set forth in Section 3.1(b) of the
Series Supplement, to the extent applicable, shall have been satisfied at such
time.
     Each “Increase” with respect to all VFN Series shall be allocated to each
respective VFN Series as instructed by the Issuer in its sole discretion.
          SECTION 2.04 Extension of Purchase Expiration Date. The Issuer may
advise the Funding Agent in writing of its desire to extend the Purchase
Expiration Date for an additional 364 days; provided such request is made not
more than 90 days prior to, and not less than 60 days prior to, the then current
Purchase Expiration Date. The Funding Agent shall notify the Issuer in writing,
within 45 days after its receipt of such request by the Issuer, whether the
Purchasers or any of them agree to such extension (it being understood that the
Purchasers may accept or decline such a request in their sole discretion and on
such terms as they may elect and, if the Purchasers so agree, the Issuer, the
Funding Agent and the Purchasers shall enter into such documents as the
Purchasers may deem necessary or appropriate to reflect such extension, and all
reasonable costs and expenses incurred by the Purchasers and the Funding Agent
in connection therewith (including reasonable attorneys’ fees and expenses)
shall be paid by the Issuer); it being understood, that the failure of the
Funding Agent to so notify the Issuer as set forth above shall not be deemed to
be a consent to such request for extension. The Purchase Expiration Date shall
not be extended unless all Purchasers consent to such extension or all
non-consenting Purchasers have assigned their interests hereunder to a new or
other Purchaser (and such non-consenting Purchasers have received all
outstanding amounts payable to them under the Transaction Documents).
          SECTION 2.05 Reduction of Maximum Funded Amount. On any Settlement
Date prior to the Rapid Amortization Commencement Date, upon the irrevocable
written request of the Issuer, the Maximum Funded Amount may be permanently
reduced (a “Reduction”) by the Issuer; provided that the Issuer shall have given
the Funding Agent irrevocable written notice (effective upon receipt) of the
amount of such Reduction prior to 10:00 a.m., New York time on a Business Day
that is at least thirty (30) days prior to such Reduction; provided, further,
that any

9



--------------------------------------------------------------------------------



 



such Reduction shall be in an amount equal to $10,000,000 or integral multiples
of $5,000,000 in excess thereof; and provided, further, that no Reduction may
cause the Maximum Funded Amount to be lower than $25,000,000.
          SECTION 2.05 Calculation of Monthly Interest. (a) On the Business Day
prior to each Determination Date, the Funding Agent shall calculate (with
respect to the CP Rate, based solely on such information provided by the Conduit
Purchaser or its program administrator), for the applicable Accrual Period, the
aggregate Monthly Interest for each Funding Tranche.
          (b) The Issuer agrees to pay, and the Issuer agrees to instruct the
Servicer and the Trustee to pay, all amounts payable by it with respect to the
VFN, this Note Purchase Agreement and the Series Supplement to the account
designated by the applicable Purchaser. All such amounts shall be paid no later
than 12:00 noon, New York City time, on the day when due as determined in
accordance with this Note Purchase Agreement, the Indenture and the other
Transaction Documents, in Dollars in immediately available funds.
          SECTION 2.06 Benefits of Indenture. The Issuer hereby acknowledges and
confirms that each representation, warranty, covenant and agreement made
pursuant to the Indenture by the Issuer to the Trustee is (unless such
representation, warranty, covenant or agreement specifically states otherwise)
also made herein for the benefit and security of the Purchasers and the Funding
Agent.
          SECTION 2.07 Broken Funding. In the event of (i) the payment of any
principal of any Funding Tranche (other than a Funding Tranche on which the
interest is computed by reference to the Base Rate) other than on the last day
of the Fixed Period applicable thereto (including as a result of the occurrence
of the Rapid Amortization Commencement Date or an optional prepayment of a
Funding Tranche), or (ii) any failure to borrow, continue or prepay any Funding
Tranche on the date specified in any notice delivered pursuant hereto, then, in
any such event, the Issuer shall compensate the applicable Purchaser for the
loss, cost and expense attributable to such event. Such loss, cost or expense to
any such Purchaser shall be deemed to include an amount (the “Breakage Amount”)
determined by such Purchaser (or the Funding Agent) to be the excess, if any, of
(i) the amount of interest which would have accrued on the principal amount of
such Funding Tranche had such event not occurred, at the interest rate that
would have been applicable to such Funding Tranche, for the period from the date
of such event to the last day of the applicable Fixed Period (or, in the case of
a failure to borrow for the period that would have been the related Fixed
Period), over (ii) the amount of interest which would be obtainable upon
redeployment or reinvestment of an amount of funds equal to such Funding Tranche
for such period. A certificate of any Purchaser incurring any loss, cost or
expense as a result of any of the events specified in this Section 2.08 and
setting forth any amount or amounts that such Purchaser is entitled to receive
pursuant to this Section 2.08 and the reasons therefor shall be delivered to the
Issuer by the Funding Agent and shall include reasonably detailed calculations
and shall be conclusive absent manifest error. The Issuer shall pay to the
related Funding Agent on behalf of each such Purchaser the amount shown as due
on any such certificate on the first Settlement Date which is not less than
three Business Days after receipt of notice thereof.

10



--------------------------------------------------------------------------------



 



          SECTION 2.08 Illegality. Notwithstanding anything in this Note
Purchase Agreement or any other Transaction Document to the contrary, if, after
the Closing Date, the adoption of any Law or bank regulatory guideline or any
amendment or change in the interpretation of any existing or future Law or bank
regulatory guideline by any Official Body charged with the administration,
interpretation or application thereof, or the compliance with any directive of
any Official Body (in the case of any bank regulatory guideline, whether or not
having the force of Law), shall make it unlawful for any Purchaser (or its
liquidity and credit support providers, if applicable) to acquire or maintain a
Funding Tranche by reference to the Eurodollar Rate as contemplated by this Note
Purchase Agreement (or the applicable Asset Purchase Agreement), (i) the Funding
Agent on behalf of such Purchaser (or any liquidity and/or credit support
provider of any such Purchaser, as the case may be) shall, within forty-five
(45) days after receiving actual knowledge thereof, deliver a certificate to the
Issuer (with a copy to the applicable Funding Agent) setting forth the basis for
such illegality, which certificate shall be conclusive absent manifest error,
and (ii) such Purchaser’s portion of any Funding Tranche maintained by reference
to the Eurodollar Rate then outstanding shall be converted automatically to a
Funding Tranche maintained by reference to the Base Rate.
          SECTION 2.09 Inability to Determine Eurodollar Rate. If, prior to the
first day of any Fixed Period relating to any Funding Tranche maintained by
reference to the Eurodollar Rate:
     (1) the Funding Agent shall have determined (which determination in the
absence of manifest error shall be conclusive and binding upon the Issuer) that,
by reason of circumstances affecting the relevant market, adequate and
reasonable means do not exist for ascertaining the Eurodollar Rate for such
Fixed Period; or
     (2) the Funding Agent shall have received notice from one or more
Purchasers (or any liquidity and/or credit support provider of any such
Purchaser, as the case may be) that the Eurodollar Rate determined or to be
determined for such Fixed Period will not adequately and fairly reflect the cost
to such Purchasers (or any liquidity and/or credit support provider of any such
Purchaser, as the case may be) (as conclusively certified by such Person) of
purchasing or maintaining their affected portions of such Funding Tranches
during such Fixed Period;
then, in either such event, the Funding Agent shall give telecopy or telephonic
notice thereof (confirmed in writing) to the Issuer as soon as practicable (but,
in any event, within thirty (30) days after such determination or notice, as
applicable) thereafter. Until such notice has been withdrawn by the Funding
Agent, no further Funding Tranches shall be funded or maintained at the
Eurodollar Rate. The Funding Agent agrees to withdraw any such notice as soon as
reasonably practicable after the Funding Agent is notified of a change in
circumstances which makes such notice inapplicable.
          SECTION 2.10 Fees. The Issuer shall pay to the Funding Agent for the
benefit of the applicable Purchasers as and when due and in accordance with the
provisions for payment set forth in Article 5 of the Series Supplement, each of
the fees specified in the Fee Letter.

11



--------------------------------------------------------------------------------



 



ARTICLE III
CLOSING
          SECTION 3.01 Closing. The closing (the “Closing”) of the purchase and
sale of the VFN shall take place on or about 10:00 a.m. on May 16, 2006, or if
the conditions to closing set forth in Article IV of this Note Purchase
Agreement shall not have been satisfied or waived by such date, as soon as
practicable after such conditions shall have been satisfied or waived, or at
such other time, date and place as the parties shall agree upon (the date of the
Closing being referred to herein as the “Closing Date”).
          SECTION 3.02 Transactions to be Effected at the Closing. At the
Closing (a) the Funding Agent will (to the extent received from the Purchasers)
deliver to the Issuer funds in an amount equal to the Initial Purchase Price by
wire transfer of immediately available funds to a bank account designated by the
Issuer to the Funding Agent at least two Business Days prior to the Closing
Date; and (b) the Issuer shall deliver the VFN to the Funding Agent in
satisfaction of the Issuer’s obligation to the Funding Agent hereunder.
ARTICLE IV
CONDITIONS PRECEDENT TO
PURCHASE ON THE CLOSING DATE
          The purchase by the Funding Agent on behalf of the Purchasers of the
VFN is subject to the satisfaction at the time of the Closing of the following
conditions (any or all of which may be waived by the Funding Agent in its sole
discretion (and the Funding Agent agrees to provide notice of such waiver to
each Purchaser)):
          SECTION 4.01 Performance by Cofina Entities. All the terms, covenants,
agreements and conditions of the Transaction Documents to which each Cofina
Entity is a party to be complied with and performed by the Cofina Entities at or
before the Closing shall have been complied with and performed in all material
respects.
          SECTION 4.02 Representations and Warranties. Each of the
representations and warranties of each Cofina Entity made in the Transaction
Documents to which it is a party shall be true and correct in all material
respects as of the time of the Closing (except to the extent they expressly
relate to an earlier or later time).
          SECTION 4.03 Corporate Documents. The Funding Agent shall have
received copies of the (i) certificate of incorporation or certificate of
formation, as applicable, good standing certificate and by-laws or limited
liability company agreement, as applicable, of each Cofina Entity, (ii) board of
directors resolutions or resolutions of the managing member, as applicable, of
each Cofina Entity with respect to the Transaction Documents to which it is a
party, and (iii) incumbency certificate of each Cofina Entity, each certified by
appropriate corporate or limited liability company authorities.
          SECTION 4.04 Opinions of Counsel. The Funding Agent shall have
received favorable opinions from counsel to the Sellers, the Servicer and the
Issuer dated as of the Closing

12



--------------------------------------------------------------------------------



 



Date and reasonably satisfactory in form and substance to the Funding Agent and
its counsel, as to such matters as the Funding Agent and its counsel may
reasonably request.
          SECTION 4.05 Reports. The Funding Agent shall have received a copy of
the most recent Monthly Servicer Report prior to Closing.
          SECTION 4.06 Financing Statements. The Funding Agent shall have
received evidence satisfactory to it of the completion of all recordings,
registrations, notices and filings as may be necessary or, in the opinion of the
Funding Agent, desirable to perfect or evidence the sale and assignment by each
Seller to the Issuer of their respective ownership interests in the Receivables,
Related Security and other collateral in the Trust Estate and the proceeds
thereof and the security interest granted to the Trustee for the benefit of the
Secured Parties pursuant to the granting clauses of the Indenture:
          SECTION 4.07 Documents. The Funding Agent shall have received a duly
executed counterpart of each of the Transaction Documents and each and every
document or certification delivered by any party in connection with any of such
agreements, and each such document shall be in full force and effect.
          SECTION 4.08 VFN. The Funding Agent shall have received an executed
VFN being purchased by the Purchasers, registered in the name of the Funding
Agent, as agent for the Purchasers.
          SECTION 4.09 No Actions or Proceedings. No action, suit, proceeding or
investigation by or before any Official Body shall have been instituted to
restrain or prohibit the consummation of, or to invalidate, the transactions
contemplated by the Transaction Documents and the documents related thereto in
any material respect.
          SECTION 4.10 Approvals and Consents. All Governmental Actions of all
Official Bodies required with respect to the transactions contemplated by the
Transaction Documents and the other documents related thereto shall have been
obtained or made.
          SECTION 4.11 Officer’s Certificates. The Funding Agent shall have
received a certificate of a Responsible Officer from each Cofina Entity (each,
an “Officer’s Certificate”) in form and substance reasonably satisfactory to the
Funding Agent and its counsel, dated as of the Closing Date, certifying as to
the satisfaction of the conditions set forth in Sections 4.01 and 4.02 with
respect to such Cofina Entity.
          SECTION 4.12 Accounts. The Funding Agent shall have received evidence
that the Collection Account, Series 2006-B Settlement Account and the Spread
Maintenance Account have been established in accordance with the terms of the
Indenture.
          SECTION 4.13 Expenses. Costs and expenses of the Funding Agent and the
Purchasers accrued and payable under Section 8.04, including all accrued
attorneys’ fees and expenses shall have been paid.
          SECTION 4.14 Liens. The Funding Agent shall have received UCC search
reports showing that no Liens exist on the Receivables, Related Security or any
other assets or

13



--------------------------------------------------------------------------------



 



collateral in the Trust Estate, other than (i) Liens in favor of (or
appropriately assigned to) the Trustee, (ii) Permitted Encumbrances, and (iii) 
Liens for which releases or acceptable assignments or other amendments have been
delivered to the Trustee.
          SECTION 4.15 Other Documents. The Cofina Entities shall have furnished
to the Funding Agent such other information, certificates and documents as the
Funding Agent may reasonably request.
          SECTION 4.16 Payment of Fees. The fees due on the Closing Date (as
specified in the Fee Letter) shall have been paid.
ARTICLE V
REPRESENTATIONS AND WARRANTIES OF THE ISSUER
          SECTION 5.01 Representations and Warranties of the Issuer. The
representations and warranties made by the Issuer in the other Transaction
Documents are hereby remade by the Issuer on each date to which they are made in
such Transaction Documents as if such representations and warranties were set
forth herein. For purposes of this Section 5.01, such representations and
warranties are incorporated by reference herein in their entirety.
          SECTION 5.02 Reaffirmation of Representations and Warranties by the
Issuer. On the Closing Date and on each day that an Increase is made hereunder,
the Issuer, by accepting the proceeds thereof, shall be deemed to have certified
that all of its representations and warranties contained in the Transaction
Documents are true and correct on and as of such day as though made on and as of
such day (except to the extent they relate to an earlier date or later time, and
then as of such earlier date or later time).
ARTICLE VI
REPRESENTATIONS AND WARRANTIES
WITH RESPECT TO THE FUNDING AGENT AND THE PURCHASERS
          The Funding Agent and each Purchaser hereby makes with respect to
itself the following representations and warranties to the Issuer on which the
Issuer shall rely in entering into this Note Purchase Agreement:
          SECTION 6.01 Securities Laws; Transfer Restrictions. The Funding Agent
and each of the Purchasers represents and warrants to the Issuer, as of the date
hereof (or as of a subsequent date on which a successor or assign of any
Purchaser shall become a party hereto), and agrees that:
          (a) it is an “accredited investor” within the meaning of
Rule 501(a)(1), (2), (3) or (7) of Regulation D under the Securities Act and has
sufficient knowledge and experience in financial and business matters to be
capable of evaluating the merits and risks of investing in, and it is able and
prepared to bear the economic risk of investing in, the VFN;

14



--------------------------------------------------------------------------------



 



          (b) it is purchasing the VFN for its own account, or for the account
of one or more “accredited investors” within the meaning of Rule 501(a)(1), (2),
(3) or (7) of Regulation D under the Securities Act that meet the criteria
described in subsection (a) and for which it is acting with complete investment
discretion, for investment purposes only and not with a view to distribution;
          (c) it understands that (i) the VFN has not been and will not be
registered or qualified under the Securities Act or any applicable state
securities laws or the securities laws of any other jurisdiction and is being
offered only in a transaction not involving any public offering within the
meaning of the Securities Act, (ii) the Issuer is not required to so register or
qualify the VFN, and (iii) the VFN may be resold, pledged or otherwise
transferred only (A) to the Issuer, (B) to a “qualified institutional buyer” (as
defined in Rule 144A under the Securities Act) in a transaction meeting the
requirements of Rule 144A under the Securities Act, or (C) in a transaction
otherwise exempt from the registration requirements of the Securities Act, in
each case in accordance with the provisions of the Indenture and any applicable
securities laws of any state of the United States or any other jurisdiction;
          (d) it understands that upon original issuance thereof, and until such
time as the same may no longer be required under the applicable requirements of
the Securities Act, the certificate evidencing the VFN (and all securities
issued in exchange therefor or substitution thereof) shall bear a restrictive
legend substantially in the form set forth in the form of VFN included as an
exhibit to the Series Supplement; and
          (e) it will obtain from any transferee of the VFN (or any interest
therein) substantially the same representations, warranties and agreements
contained in this Section 6.01.
          SECTION 6.02 Enforceability. This Note Purchase Agreement has been
duly authorized, executed and delivered by each Purchaser and the Funding Agent,
and is the valid and legally binding obligation of such Person, enforceable
against such Person in accordance with its terms, subject as to enforcement to
bankruptcy, insolvency, reorganization, moratorium and other similar laws of
general applicability relating to or affecting creditors’ rights and to general
principles of equity.
ARTICLE VII
COVENANTS
          SECTION 7.01 Covenants. The Issuer hereby covenants that, until the
termination of the Transaction Documents, unless the Purchasers shall otherwise
consent in writing:
          (a) Monthly Noteholders’ Statement; Notice of Adverse Effect. The
Issuer will cause each Monthly Noteholders’ Statement pertaining to the
Series Supplement to be delivered to each Purchaser, contemporaneously with the
delivery thereof to the Trustee.
          (b) Notice of Default. As soon as possible, and in any event within
one (1) day after the occurrence thereof, the Issuer shall (or shall cause the
Servicer to) give each

15



--------------------------------------------------------------------------------



 



Purchaser written notice of each Early Amortization Event, Potential Early
Amortization Event, Default, Event of Default or Servicer Default.
          (c) Further Assurances. The Issuer agrees to take any and all acts and
to create any and all further instruments necessary or reasonably requested by
the Funding Agent to fully effect the purposes of this Note Purchase Agreement.
          (d) Notice of Modifications to Transaction Documents and Credit
Manual. The Issuer shall (or shall cause the Servicer to) give the Funding Agent
and each Purchaser written notice of any proposed amendment, modification or
waiver of any provision of the Transaction Documents. In addition, the Issuer
shall not amend (or consent to the amendment of) the Credit Manual without the
prior written consent of the Funding Agent.
          (e) Expenses. Whether or not the Closing takes place, except as
otherwise expressly provided herein or in the Fee Letter, all reasonable costs
and expenses incurred by the Purchasers or the Funding Agent in connection with
this Note Purchase Agreement and the transactions contemplated hereby shall be
paid by the Issuer.
          SECTION 7.02 Incorporation. The covenants of the Issuer in the other
Transaction Documents are hereby incorporated herein in their entirety and the
Issuer hereby covenants and agrees to perform such covenants as though such
covenants were set forth in full herein.
ARTICLE VIII
INDEMNIFICATION
          SECTION 8.01 Indemnification. Without limiting any other rights which
the Funding Agent or the Purchasers may have hereunder or under applicable law,
the Issuer hereby agrees to indemnify each Indemnified Party from and against
any and all damages, losses, claims, liabilities, costs and expenses, including,
without limitation, reasonable attorneys’ fees and disbursements (all of the
foregoing being collectively referred to as “Issuer Indemnified Amounts”)
awarded against or incurred by any of them arising out of or as a result of this
Note Purchase Agreement, the other Transaction Documents, the ownership, either
directly or indirectly, of any interest in the VFN or any of the other
transactions contemplated hereby or thereby, excluding, however, Indemnified
Amounts to the extent resulting from gross negligence or willful misconduct on
the part of such Indemnified Party. Without limiting the generality of the
foregoing, and subject to the exclusions set forth in the preceding sentence,
the Issuer shall indemnify each Indemnified Party for Issuer Indemnified Amounts
relating to or resulting from:
          (a) any representation or warranty made by the Issuer under this Note
Purchase Agreement, in any of the other Transaction Documents, in any Monthly
Servicer Report or in any other written information or report delivered by the
Issuer pursuant hereto or thereto, which shall have been false or incorrect in
any respect when made or deemed made;
          (b) the failure by the Issuer to comply with any applicable
Requirement of Law with respect to any portion of the Trust Estate, or the
nonconformity of any portion of the Trust Estate with any applicable Requirement
of Law;

16



--------------------------------------------------------------------------------



 



          (c) any dispute, claim, offset or defense (other than discharge in
bankruptcy) of an Obligor to the payment of any Receivable (including, without
limitation, a defense based on such Receivable or the related Loan not being the
legal, valid and binding obligation of such Obligor enforceable against it in
accordance with its terms);
          (d) the failure by the Issuer to comply with any term, provision or
covenant contained in this Note Purchase Agreement or any of the other
Transaction Documents to which it is a party or to perform any of its respective
duties under the Trust Estate;
          (e) the failure of the Issuer to pay when due any taxes, including
without limitation, sales, excise or personal property taxes payable in
connection with any portion of the Trust Estate;
          (f) any reduction in the aggregate outstanding principal balance of
the VFN or any Funding Tranche with respect to any Purchaser as a result of the
distribution of Collections pursuant to Article V of the Indenture and/or the
Series Supplement, if all or a portion of such distributions shall thereafter be
rescinded or otherwise must be returned for any reason;
          (g) the commingling by the Issuer of Collections at any time with
other funds;
          (h) any investigation, litigation or proceeding related to this Note
Purchase Agreement, any of the other Transaction Documents, the use of proceeds
by the Issuer, the ownership directly or indirectly of the VFN or any interest
in the Trust Estate;
          (i) any failure of the Issuer to give reasonably equivalent value to
any Seller in consideration of the purchase by the Issuer from such Seller of
any Receivable, or any attempt by any Person to void, rescind or set aside any
such transfer under statutory provisions or common law or equitable action,
including, without limitation, any provision of the Bankruptcy Code;
          (j) any action taken by the Issuer in the enforcement or collection of
any portion of the Trust Estate;
          (k) the failure of any Receivable included in any Monthly Servicer
Report or other periodic report as an Eligible Receivable for purposes of any
calculation based on Eligible Receivables or otherwise to be an Eligible
Receivable at the time of such calculation;
          (l) the failure to vest in the Trustee (for the benefit of the
Purchasers and the other Secured Parties) (i) to the extent the perfection of a
security interest in such property is governed by the UCC, a valid and
enforceable first priority perfected security interest in such Receivables,
Related Security and other related rights or (ii) if the perfection of such
security interest is not governed by the UCC, a valid and enforceable lien or
security interest in such Receivables, Related Security and other related
rights, in each case, free and clear of any Adverse Claim; or
          (m) the failure to have filed, or any delay in filing, financing
statements or other similar instruments or documents under the UCC of any
applicable jurisdiction or other

17



--------------------------------------------------------------------------------



 



applicable laws with respect to the Receivables, Related Security and other
related rights transferred or purported to be transferred hereunder whether at
the time of any purchase or at any subsequent time.
          If for any reason the indemnification provided in this Section 8.01 is
unavailable to an Indemnified Party or is insufficient to hold an Indemnified
Party harmless for the Issuer Indemnified Amounts, then the indemnifying party
shall (subject to the exclusions set forth in the first sentence of this
Section 8.01) contribute to the maximum amount payable or paid to such
Indemnified Party as a result of the applicable claim, damage, expense, loss or
liability in such proportion as is appropriate to reflect not only the relative
benefits received by such Indemnified Party on the one hand and the indemnifying
party on the other hand, but also the relative fault of such Indemnified Party
(if any) and the indemnifying party and any other relevant equitable
considerations. The parties hereto acknowledge and agree that all amounts
payable under this Section 8.01 shall be payable by the Issuer solely to the
extent funds are available therefor in accordance with the priority of payments
set forth in Article V of the Base Indenture.
          SECTION 8.02 Indemnity for Reserves and Expenses. (a)  If after the
date hereof, the adoption of any law or bank regulatory guideline or any
amendment or change in the interpretation of any existing or future law or bank
regulatory guideline by any Official Body charged with the administration,
interpretation or application thereof, or the compliance with any directive of
any Official Body (whether or not having the force of law), other than laws,
interpretations, guidelines or directives relating to Taxes:
     (i) shall impose, modify or deem applicable any reserve, special deposit or
similar requirement (including, without limitation, any such requirement imposed
by the Board of Governors of the Federal Reserve System) against assets of,
deposits with or for the account of, or credit extended by, the Funding Agent,
any Purchaser or any other liquidity and/or credit support provider of any
Conduit Purchaser (each, an “Affected Party”) or shall impose on any Affected
Party or on the United States market for certificates of deposit or the London
interbank market any other condition affecting this Note Purchase Agreement, the
other Transaction Documents, the ownership, maintenance or financing of the VFN,
the Receivables, the Trust Estate or payments of amounts due hereunder or its
obligation to advance funds hereunder or under the other Transaction Documents;
or
     (ii) imposes upon any Affected Party any other expense deemed by such
Affected Party to be material (including, without limitation, reasonable
attorneys’ fees and expenses, and expenses of litigation or preparation therefor
in contesting any of the foregoing) with respect to this Note Purchase
Agreement, the other Transaction Documents, the ownership, maintenance or
financing of the VFN, the Receivables, the Trust Estate, or payments of amounts
due hereunder or its obligation to advance funds hereunder or otherwise in
respect of this Note Purchase Agreement or the other Transaction Documents,
and the result of any of the foregoing is to increase the cost to such Affected
Party with respect to this Note Purchase Agreement, the other Transaction
Documents, the ownership, maintenance

18



--------------------------------------------------------------------------------



 



or financing of the VFN, the Receivables, the Trust Estate, the obligations
hereunder or the funding of any Increases hereunder or under the other
Transaction Documents, by an amount reasonably deemed by such Affected Party to
be material, then, on the first Settlement Date which is not less than ten
(10) Business Days after demand by such Affected Party through the Funding
Agent, the Issuer shall pay to such Affected Party such additional amount or
amounts as will compensate such Affected Party for such increased cost or
reduction. In making demand hereunder, the applicable Affected Party shall
submit to the Issuer a certificate as to such increased costs incurred which
shall provide in detail the basis for such claim which certificate shall be
conclusive and binding for all purposes absent manifest error; provided,
however, that no such Affected Party shall be required to disclose any
confidential or tax planning information in any such certificate. The parties
hereto acknowledge and agree that all amounts payable under this Section 8.02(a)
shall be payable by the Issuer solely to the extent funds are available therefor
in accordance with the priority of payments set forth in Article V of the Base
Indenture.
          (b) If any Affected Party shall have determined that after the Closing
Date, the adoption of any applicable law or bank regulatory guideline regarding
capital adequacy, or any change therein, or any change in the interpretation
thereof by any Official Body, or any directive regarding capital adequacy (in
the case of any bank regulatory guideline, whether or not having the force of
law) of any such Official Body, has or would have, due to an increase in the
amount of capital required to be maintained by such Affected Party, the effect
of reducing the rate of return on capital of such Affected Party as a
consequence of such Affected Party’s obligations hereunder or with respect
hereto to a level below that which such Affected Party could have achieved but
for such adoption, change, request or directive (taking into consideration its
policies with respect to capital adequacy) by an amount reasonably deemed by
such Affected Party to be material, then from time to time, on the first
Settlement Date which is not less than ten (10) Business Days after demand by
such Affected Party through the Funding Agent, the Issuer shall pay to such
Affected Party such additional amount or amounts as will compensate such
Affected Party for such reduction. For avoidance of doubt, any interpretation of
Accounting Research Bulletin No. 51 by the Financial Accounting Standards Board
shall constitute an adoption, change, request or directive subject to this
Section 9.2(b). In making demand hereunder, the applicable Affected Party shall
submit to the Issuer a certificate as to such increased costs incurred which
shall provide in detail the basis for such claim which certificate shall be
conclusive and binding for all purposes absent manifest error; provided,
however, that no such Affected Party shall be required to disclose any
confidential or tax planning information in any such certificate. The parties
hereto acknowledge and agree that all amounts payable under this Section 8.02(b)
shall be payable by the Issuer solely to the extent funds are available therefor
in accordance with the priority of payments set forth in Article V of the Base
Indenture.
          SECTION 8.03 Indemnity for Taxes. (a)  All payments made by the Issuer
to the Funding Agent for the benefit of the Purchasers under this Note Purchase
Agreement or any other Transaction Document shall be made free and clear of, and
without deduction or withholding for or on account of, any present or future
stamp or similar taxes, levies, imposts, duties, charges, fees, deductions or
withholdings, now or hereafter imposed, levied, collected, withheld or assessed
by any Official Body, excluding (i) taxes that would not have been imposed if
the Affected Party had timely complied with the requirements of Section 8.03(b),
and (ii) taxes imposed on the net income of the Funding Agent or any other
Affected Party, in each case imposed by any jurisdiction under the laws of which
the Funding Agent or such Affected Party is

19



--------------------------------------------------------------------------------



 



organized or any political subdivision or taxing authority thereof or therein
(all such nonexcluded taxes, levies, imposts, duties, charges, fees, deductions
or withholdings, collectively or individually, “Taxes”). If any such Taxes are
required to be withheld from any amounts payable to the Funding Agent or any
Affected Party hereunder, the amounts so payable to the Funding Agent or such
Affected Party shall be increased to the extent necessary to yield to the
Funding Agent or such Affected Party (after payment of all Taxes) all amounts
payable hereunder at the rates or in the amounts specified in this Note Purchase
Agreement and the other Transaction Documents. The Issuer shall indemnify the
Funding Agent or any such Affected Party for the full amount of any such Taxes
on the first Settlement Date which is not less than ten (10) days after the date
of written demand therefor by the Funding Agent.
(b) Each Affected Party that is a Non-United States Person shall:
     (i) deliver to the Issuer and the Funding Agent two duly completed copies
of IRS Form W-8 BEN or Form W-8 ECI, or successor applicable form, as the case
may be;
     (ii) deliver to the Issuer and the Funding Agent two (2) further copies of
any such form or certification on or before the date that any such form or
certification expires or becomes obsolete and after the occurrence of any event
requiring a change in the most recent form previously delivered by it to the
Issuer; and
     (iii) obtain such extensions of time for filing and complete such forms or
certifications as may reasonably be requested by the Issuer or the Funding
Agent;
unless, in any such case, an event (including, without limitation, any change in
treaty, law or regulation) has occurred prior to the date on which any such
delivery would otherwise be required which, regardless of the identity of the
Affected Party, renders all such forms inapplicable or which, regardless of the
identity of the Affected Party, would prevent such Affected Party from duly
completing and delivering any such form with respect to it, and such Affected
Party so advises the Issuer and the Funding Agent. Each such Affected Party so
organized shall certify in the case of an IRS Form W-8 BEN or IRS Form W-8 ECI
(or successor applicable form), that it is entitled to receive payments under
this Note Purchase Agreement and the other Transaction Documents without
deduction or withholding of any United States federal income taxes. Each
Affected Party which is a Non-United States Person represents and warrants to
the Issuer and the Funding Agent that, as of the date of this Note Purchase
Agreement (or the date such Person otherwise becomes an Affected Party, as the
case may be), (i) it is entitled to receive all payments hereunder without
deduction or withholding for or on account of any United States federal Taxes
and (ii) it is permitted to take the actions described in the preceding sentence
under the laws and any applicable double taxation treaties of the jurisdiction
of its head office or any booking office used in connection with this Note
Purchase Agreement. Each Affected Party which is a Non-United States Person
further agrees that, to the extent any form claiming complete or partial
exemption from withholding and deduction of United States federal Taxes
delivered under this clause (b) is found to be incomplete or incorrect in any
material respect, such Affected Party shall (to the extent it is permitted to do
so under the laws and any double taxation treaties of the United States, the
jurisdiction of its organization and the jurisdictions in

20



--------------------------------------------------------------------------------



 



which its relevant booking offices are located) execute and deliver to each of
the Funding Agent and the Issuer a complete and correct replacement form.
          (c) Limitations. Each Affected Party agrees to use reasonable efforts
to mitigate the imposition of any Taxes referred to in this Section 8.03,
including changing the office of such Affected Party from which any Funding
Tranche (or portion thereof) funded or maintained by such Affected Party or this
Note Purchase Agreement is booked; provided that such reasonable efforts would
not be disadvantageous to such Affected Party or result in the imposition of any
additional Taxes upon such Affected Party or cause such Affected Party, in its
good faith judgment, to violate one or more of its policies in order to avoid
such imposition of Taxes. The parties hereto acknowledge and agree that all
amounts payable under this Section 8.03 shall be payable by the Issuer solely to
the extent funds are available therefor in accordance with the priority of
payments set forth in Article V of the Base Indenture.
          SECTION 8.04 Other Costs, Expenses and Related Matters. (a)  The
Issuer agrees, upon receipt of a written invoice, to pay or cause to be paid,
and to hold the Funding Agent and the Purchasers harmless against liability for
the payment of, all reasonable out-of-pocket expenses (including, without
limitation, reasonable attorneys’, accountants’ and other third parties’ fees
and expenses, any filing fees and expenses incurred by officers or employees of
the Funding Agent and/or the Purchasers) or intangible, documentary or recording
taxes incurred by or on behalf of the Funding Agent and the Purchasers (i) in
connection with the negotiation, execution, delivery and preparation of this
Note Purchase Agreement, the other Transaction Documents and any documents or
instruments delivered pursuant hereto and thereto and the transactions
contemplated hereby or thereby (including, without limitation, the perfection or
protection of the Purchasers’ interest in the Trust Estate) and (ii)
(A) relating to any amendments, waivers or consents under this Note Purchase
Agreement, any Asset Purchase Agreement and the other Transaction Documents,
(B) arising in connection with the Funding Agent’s or such Purchaser’s
enforcement or preservation of rights (including the perfection and protection
of the Purchasers’ interest in the Trust Estate under this Note Purchase
Agreement and the other Transaction Documents), or (C) arising in connection
with any audit, dispute, disagreement, litigation or preparation for litigation
involving this Note Purchase Agreement or any of the other Transaction
Documents. The parties hereto acknowledge and agree that all amounts payable
under this Section 8.04 shall be payable by the Issuer solely to the extent
funds are available therefor in accordance with the priority of payments set
forth in Article V of the Base Indenture.
     (b) The Funding Agent will notify the Issuer and the Servicer in writing of
any event occurring after the date hereof which will entitle an Indemnified
Party or Affected Party to compensation pursuant to this Article VIII. Any
notice by the Funding Agent claiming compensation under this Article VIII and
setting forth the additional amount or amounts to be paid to it hereunder shall
be conclusive in the absence of manifest error. In determining such amount, the
Funding Agent or any applicable Indemnified Party or Affected Party may use any
reasonable averaging and attributing methods.
     (c) If the Issuer is required to pay any additional amount to any Purchaser
pursuant to Section 8.02 or 8.03, then such Purchaser shall use reasonable
efforts (which shall not require such Purchaser to incur an unreimbursed loss or
unreimbursed cost or expense or

21



--------------------------------------------------------------------------------



 



otherwise take any action inconsistent with its internal policies or legal or
regulatory restrictions or suffer any disadvantage or burden reasonably deemed
by it to be significant) to assign its rights and delegate and transfer its
obligations hereunder to another of its offices, branches or affiliates, if such
filing or assignment would reduce amounts payable pursuant to Section 8.02 or
8.03, as the case may be, in the future.
ARTICLE IX
THE FUNDING AGENT
          SECTION 9.01 Authorization and Action. Each Purchaser hereby accepts
the appointment of and authorizes the Funding Agent to take such action as agent
on its behalf and to exercise such powers as are delegated to the Funding Agent
by the terms hereof, together with such powers as are reasonably incidental
thereto. The Purchasers hereby authorize the Funding Agent, in its sole
discretion, to take any actions and exercise any rights or remedies under this
Note Purchase Agreement and any permitted related agreements and documents.
Except for actions which the Funding Agent is expressly required to take
pursuant to this Note Purchase Agreement or the applicable Asset Purchase
Agreement, the Funding Agent shall not be required to take any action which
exposes the Funding Agent to personal liability or which is contrary to
applicable law unless the Funding Agent shall receive further assurances to its
satisfaction from the Purchasers of the indemnification obligations under
Section 9.04 against any and all liability and expense which may be incurred in
taking or continuing to take such action. The Funding Agent agrees to give to
the Purchasers prompt notice of each notice and determination given to it by the
Issuer, the Servicer or the Trustee, pursuant to the terms of this Note Purchase
Agreement or the other Transaction Documents. Subject to Section 9.06, the
appointment and authority of the Funding Agent hereunder shall terminate upon
the later of (i) the payment to (a) the Purchasers of all amounts owing to the
Purchasers hereunder and (b) the Funding Agent of all amounts due hereunder and
(ii) the Series 2006-B Termination Date. Notwithstanding the foregoing, the
Funding Agent covenants and agrees that it shall not, without the prior written
consent of all Purchasers, amend, modify or waive any provision of the
Transaction Documents:
     (i) relating to the priority of payments and distribution of Collections,
the interest rate payable with respect to any Funding Tranche applicable to the
Purchasers hereunder, the calculation of the Borrowing Base (including any
required overcollateralization or enhancement incorporated therein), or the
definitions of Concentration Overage Amount or Eligible Receivable;
     (ii) relating to the issuance of notes under the Indenture which are not on
a parity with the VFN;
     (iii) relating to the release of any collateral under the Indenture or any
obligations of the Issuer with respect to the VFN; and
     (iv) with respect to Events of Default, Early Amortization Events or
Servicer Defaults.

22



--------------------------------------------------------------------------------



 



          SECTION 9.02 Funding Agent’s Reliance, Etc. Neither the Funding Agent
nor any of its directors, officers, agents who are natural persons or employees
shall be liable for any action taken or omitted to be taken by it or them as
Funding Agent under or in connection with this Note Purchase Agreement or any
related agreement or document, except for its or their own gross negligence or
willful misconduct. Without limiting the foregoing, the Funding Agent: (i) may
consult with legal counsel, independent public accountants and other experts
selected by it and shall not be liable for any action taken or omitted to be
taken in good faith by it in accordance with the advice of such counsel,
accountants or experts; (ii) makes no warranty or representation to the
Purchasers and shall not be responsible to the Purchasers for any statements,
warranties or representations made by any other Person in connection with any
Transaction Document; (iii) shall not have any duty to ascertain or to inquire
as to the performance or observance of any of the terms, covenants or conditions
of any Transaction Document on the part of any Person or to inspect the property
(including the books and records) of any Person; (iv) shall not be responsible
to any Purchaser for the due execution, legality, validity, enforceability,
genuineness, sufficiency or value of any Transaction Document or any other
instrument or document furnished pursuant hereto or thereto; and (v) shall incur
no liability under or in respect of any Transaction Document by acting upon any
notice (including notice by telephone), consent, certificate or other instrument
or writing (which may be by facsimile) believed by it in good faith to be
genuine and signed or sent by the proper party or parties.
          SECTION 9.03 Funding Agent and Affiliates. The Funding Agent and its
respective Affiliates may generally engage in any kind of business with the
Issuer, the Servicer, any Obligor, any of their respective Affiliates and any
Person who may do business with or own securities of the Issuer, any Seller, the
Servicer, any Obligor or any of their respective Affiliates, all as if such
entities were not the Funding Agent and without any duty to account therefor to
the Purchasers.
          SECTION 9.04 Indemnification. Each Purchaser (other than the Conduit
Purchaser) severally agrees to indemnify the Funding Agent (to the extent not
reimbursed by any Cofina Entity), from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever which may be imposed
on, incurred by, or asserted against the Funding Agent in any way relating to or
arising out of any Transaction Document or any action taken or omitted by the
Funding Agent under any Transaction Document; provided, that (i) no Purchaser
shall be liable for any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
resulting or arising from the Funding Agent’s gross negligence or willful
misconduct and (ii) no Purchaser shall be liable for any amount in respect of
any compromise or settlement or any of the foregoing unless such compromise or
settlement is approved by the majority of the Purchasers (other than the Conduit
Purchaser) (based on Purchaser Percentages). Without limitation of the
generality of the foregoing, each Purchaser (other than a Conduit Purchaser),
agrees to reimburse the Funding Agent, promptly upon demand, for any reasonable
out-of-pocket expenses (including reasonable counsel fees) incurred by the
Funding Agent in connection with the administration, modification, amendment or
enforcement (whether through negotiations, legal proceedings or otherwise) of,
or legal advice in respect of rights or responsibilities under, any Transaction
Document; provided, that no Purchaser shall be responsible for the costs and
expenses of the Funding Agent in defending itself against any claim alleging the
gross negligence or willful misconduct of the Funding Agent

23



--------------------------------------------------------------------------------



 



to the extent such gross negligence or willful misconduct is determined by a
court of competent jurisdiction in a final and non-appealable decision.
          SECTION 9.05 Purchase Decision. Each Purchaser acknowledges that it
has, independently and without reliance upon the Funding Agent, and based on
such documents and information as it has deemed appropriate, made its own
evaluation and decision to enter into this Note Purchase Agreement and to
purchase an interest in the VFN. Each Purchaser also acknowledges that it will,
independently and without reliance upon the Funding Agent or any of its
Affiliates, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own decisions in taking or not
taking action under this Note Purchase Agreement or any related agreement,
instrument or other document.
          SECTION 9.06 Successor Funding Agent. The Funding Agent may resign at
any time by giving thirty (30) days’ written notice thereof to the Purchasers,
the Issuer and the Trustee. Upon any such resignation, the Purchasers shall have
the right to appoint a successor Funding Agent. If no successor Funding Agent
shall have been so appointed and shall have accepted such appointment, within
thirty days after the retiring Funding Agent’s giving of notice of resignation,
then the retiring Funding Agent may, on behalf of the Purchasers, appoint a
successor Funding Agent. Upon the acceptance of any appointment as Funding Agent
hereunder by a successor Funding Agent, such successor Funding Agent shall
thereupon succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring Funding Agent, and the retiring Funding
Agent shall be discharged from its duties and obligations under this Note
Purchase Agreement and the other Transaction Documents (other than obligations
arising or to have been performed prior to such retirement). After any retiring
Funding Agent’s resignation hereunder as Funding Agent, the provisions of this
Article IX shall inure to its benefit as to any actions taken or omitted to be
taken by it while it was an Funding Agent under this Note Purchase Agreement and
the other Transaction Documents.
ARTICLE X
MISCELLANEOUS
          SECTION 10.01 Amendments. No amendment or waiver of any provision of
this Note Purchase Agreement shall in any event be effective unless the same
shall be signed by each of the parties hereto, and then such amendment, waiver
or consent shall be effective only in the specific instance and for the specific
purpose for which given. No material amendment to this Note Purchase Agreement
shall be effective unless the Conduit Purchaser shall have received written
confirmation by each Rating Agency that such amendment shall not cause its
rating on the commercial paper notes of the Conduit Purchaser to be downgraded
or withdrawn. The Conduit Purchaser shall provide each Rating Agency with prior
written notice of all amendments hereto.
          SECTION 10.02 Notices. All notices and other communications provided
for hereunder shall, unless otherwise stated herein, be in writing and mailed,
telefaxed (receipt confirmed) or hand delivered, as to each party hereto, at its
address set forth in Schedule I hereto or at such other address as shall be
designated by such party in a written notice to the other party hereto. All such
notices and communications shall be effective upon receipt by the addressee.

24



--------------------------------------------------------------------------------



 



          SECTION 10.03 No Waiver; Remedies. No failure on the part of any party
hereto to exercise, and no delay in exercising, any right hereunder shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right hereunder preclude any other or further exercise thereof or the exercise
of any other right. The remedies herein provided are cumulative and not
exclusive of any remedies provided by law.
          SECTION 10.04 Binding Effect; Assignability. (a) This Note Purchase
Agreement shall be binding on the parties hereto and their respective successors
and assigns; provided, however, that the Issuer may not assign any of its rights
or delegate any of its duties hereunder or under any of the other Transaction
Documents to which it is a party without the prior written consent of the
Funding Agent. No provision of this Note Purchase Agreement or any other
Transaction Document shall in any manner restrict the ability of any Purchaser
to assign, participate, grant security interests in, or otherwise transfer any
portion of its interest in the VFN (and its rights to receive any payments in
respect thereof, including in connection with any collateral securing payment
with respect to such VFN); provided, that any such transfer, participation or
assignment shall only be made in compliance with the transfer restrictions set
forth herein and in the Indenture; provided, further, that unless otherwise
consented to by the Issuer, such transferee, participant or assignee shall have
executed and delivered to the Issuer, the Trustee and the Funding Agent a
Transfer Supplement (as defined in subsection (b) below), with such changes as
shall be reasonably acceptable to the Issuer. Without limiting the foregoing,
any Conduit Purchaser may, in one or a series of transactions, transfer all or
any portion of its interest in the VFN, and its rights and obligations under the
Transaction Documents to a Conduit Assignee, a Committed Purchaser or any bank
or other financial institution providing liquidity or credit support to the
Conduit Purchaser under the Asset Purchase Agreement.
          (b) Each Committed Purchaser may assign to one or more Persons (each
an “Assignee Committed Purchaser”), reasonably acceptable to the Issuer and the
Funding Agent a portion of such Purchaser’s commitment in respect of its
Purchaser Percentage of the Maximum Funded Amount (for each such Purchaser, the
“Commitment”) pursuant to a supplement hereto, substantially in the form of
Exhibit C with any changes as have been approved by the parties thereto (a
“Transfer Supplement”), executed by each such Assignee Committed Purchaser, the
assignor Committed Purchaser, and the Funding Agent; provided, that any such
transfer, participation or assignment shall only be made in compliance with the
transfer restrictions set forth herein and in the Indenture. Any such assignment
by a Committed Purchaser pursuant to this paragraph cannot be for an amount less
than $10,000,000. Upon (i) the execution of the Transfer Supplement, (ii)
delivery of an executed copy thereof to the Issuer and the Funding Agent and
(iii) solely to the extent such assignor Committed Purchaser has any portion of
the Aggregate Purchaser Funded Amount outstanding, payment by the Assignee
Committed Purchaser to the assignor Committed Purchaser of the agreed purchase
price, such assignor Committed Purchaser shall be released from its obligations
hereunder to the extent of such assignment and such Assignee Committed Purchaser
shall for all purposes herein be a Committed Purchaser party hereto and shall
have all the rights and obligations of a Committed Purchaser hereunder to the
same extent as if it were an original party hereto. The amount of the Commitment
of the assignor Committed Purchaser allocable to such Assignee Committed
Purchaser shall be equal to the amount of the portion of the Commitment of the
assignor Committed Purchaser transferred, regardless of the purchase price paid
therefor. The Transfer

25



--------------------------------------------------------------------------------



 



Supplement shall be an amendment hereof only to the extent necessary to reflect
the addition of such Assignee Committed Purchaser as an “Committed Purchaser”
and any resulting adjustment of the assignor Committed Purchaser’s Commitment.
          (c) Any Purchaser may, in the ordinary course of its business and in
accordance with applicable law, at any time sell to one or more Persons (each, a
“Participant”) participating interests in all or a portion of its rights and
obligations under this Note Purchase Agreements; provided, that any such
transfer, participation or assignment shall only be made in compliance with the
transfer restrictions set forth herein and in the Indenture. Notwithstanding any
such sale by a Purchaser of participating interests to a Participant, such
Purchaser’s rights and obligations under this Note Purchase Agreement shall
remain unchanged, such Purchaser shall remain solely responsible for the
performance thereof, and the other parties hereto shall continue to deal solely
and directly with such Purchaser in connection with such Purchaser’s rights and
obligations under this Note Purchase Agreement. Each Participant shall be
entitled to the benefits of Article VIII; provided, however, that all amounts
payable to any such Participant shall be limited to the amounts which would have
been payable to the Purchaser selling such participating interest had such
interest not been sold.
          (d) This Note Purchase Agreement shall create and constitute the
continuing obligation of the parties hereto in accordance with its terms, and
shall remain in full force and effect until such time as all amounts payable
with respect to the VFN or hereunder shall have been paid in full.
          SECTION 10.05 Confidentiality. The Issuer shall maintain, and shall
cause each officer, employee and agent of itself and its Affiliates to maintain,
the confidentiality of the Transaction Documents and all other confidential
proprietary information with respect to the Funding Agent and the Purchasers and
each of their respective businesses obtained by them in connection with the
structuring, negotiation and execution of the transactions contemplated herein
and in the other Transaction Documents, except for information that has become
publicly available or information disclosed (i) to legal counsel, accountants
and other professional advisors to the Issuer and its Affiliates, (ii) as
required by law, regulation, the requirements of the any self-regulating
organization such as a stock exchange or legal process or (iii) in connection
with any legal or regulatory proceeding to which the Issuer or any of its
Affiliates is subject; it being understood, that solely with respect to the Base
Indenture, the Issuer may distribute such Base Indenture to the holders of any
Notes issued pursuant thereto from time to time. The Issuer hereby consents to
the disclosure of any nonpublic information with respect to it received by the
Funding Agent or any Purchaser from the Issuer or the Servicer to (i) any of the
Purchasers or the Funding Agent, (ii) legal counsel, accountants and other
professional advisors to the Funding Agent, the Purchasers or their Affiliates,
(iii) as required by law, regulation or legal process, (iv) in connection with
any legal or regulatory proceeding to which the Funding Agent, any Purchaser or
any of their Affiliates is subject, (v) any nationally recognized rating agency
providing a rating or proposing to provide a rating to the Conduit Purchasers’
Commercial Paper or the VFN, (vi) any placement agent which proposes herein to
offer and sell the Conduit Purchasers’ Commercial Paper, (vii) any provider of
the Conduit Purchasers’ program-wide liquidity or credit support facilities,
(viii) any potential Committed Purchaser or (ix) any participant or potential
participant of the Commitment of any Committed Purchaser, the Trustee, any
Enhancement Provider, any Secured Party, or any liquidity or credit

26



--------------------------------------------------------------------------------



 



support provider of a Conduit Purchaser; provided, that the Funding Agent and
the Purchasers, as the case may be, shall advise any such recipient of
information that the information they receive is nonpublic information and may
not be disclosed or used for any other purposes other than that for which it is
disclosed to such recipient without the prior written consent of the Issuer.
          SECTION 10.06 GOVERNING LAW; JURISDICTION. THIS NOTE PURCHASE
AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK, WITHOUT REFERENCE TO ITS CONFLICT OF LAW PROVISIONS. EACH
OF THE PARTIES TO THIS NOTE PURCHASE AGREEMENT HEREBY AGREES TO THE
NON-EXCLUSIVE JURISDICTION OF THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN
DISTRICT OF NEW YORK AND ANY APPELLATE COURT HAVING JURISDICTION TO REVIEW THE
JUDGMENTS THEREOF. EACH OF THE PARTIES HEREBY WAIVES ANY OBJECTION BASED ON
FORUM NON CONVENIENS AND ANY OBJECTION TO VENUE OF ANY ACTION INSTITUTED
HEREUNDER IN ANY OF THE AFOREMENTIONED COURTS AND CONSENTS TO THE GRANTING OF
SUCH LEGAL OR EQUITABLE RELIEF AS IS DEEMED APPROPRIATE BY SUCH COURT.
          SECTION 10.07 Wavier of Trial by Jury. To the extent permitted by
applicable law, each of the parties hereto irrevocably waives all right of trial
by jury in any action, proceeding or counterclaim arising out of or in
connection with this Note Purchase Agreement or any matter arising hereunder.
          SECTION 10.08 No Proceedings. The Issuer agrees that so long as any
indebtedness of the Conduit Purchaser shall be outstanding or there shall not
have elapsed one year plus one day since the last day on which any indebtedness
of the Conduit Purchaser shall have been outstanding, it shall not file, or join
in the filing of, a petition against such Conduit Purchaser under the Federal
Bankruptcy Code, or join in the commencement of any bankruptcy, reorganization,
arrangement, insolvency, liquidation or other similar proceeding against the
Conduit Purchaser.
          SECTION 10.09 Execution in Counterparts. This Note Purchase Agreement
may be executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed shall be deemed to be an
original and all of which when taken together shall constitute one and the same
agreement.
          SECTION 10.10 No Recourse. Notwithstanding anything to the contrary
contained herein, the obligations of the Purchasers under this Note Purchase
Agreement are solely the corporate obligations of the Purchasers and, in the
case of obligations of the Conduit Purchaser other than Commercial Paper, shall
be payable at such time as funds are actually received by, or are available to,
the Conduit Purchaser in excess of funds necessary to pay in full all
outstanding Commercial Paper and, to the extent funds are not available to pay
such obligations, the claims relating thereto shall not constitute a claim
against the Conduit Purchaser but shall continue to accrue. Each party hereto
agrees that the payment of any claim (as defined in Section 101 of the
Bankruptcy Code) of any such party shall be subordinated to the payment in full
of all Commercial Paper.

27



--------------------------------------------------------------------------------



 



     No recourse under any obligation, covenant or agreement of the Conduit
Purchaser contained in this Note Purchase Agreement shall be had against any
incorporator, stockholder, officer, director, member, manager, employee or agent
of the Conduit Purchaser (solely by virtue of such capacity) by the enforcement
of any assessment or by any legal or equitable proceeding, by virtue of any
statute or otherwise; it being expressly agreed and understood that this Note
Purchase Agreement is solely a corporate obligation of the Conduit Purchaser,
and that no personal liability whatever shall attach to or be incurred by any
incorporator, stockholder, officer, director, member, manager, employee or agent
of the Conduit Purchaser (solely by virtue of such capacity) or any of them
under or by reason of any of the obligations, covenants or agreements of the
Conduit Purchaser contained in this Note Purchase Agreement, or implied
therefrom, and that any and all personal liability for breaches by the Conduit
Purchaser of any of such obligations, covenants or agreements, either at common
law or at equity, or by statute, rule or regulation, of every such incorporator,
stockholder, officer, director, member, manager, employee or agent is hereby
expressly waived as a condition of and in consideration for the execution of
this Note Purchase Agreement; provided that the foregoing shall not relieve any
such Person from any liability it might otherwise have as a result of fraudulent
actions taken by them.
          SECTION 10.11 Survival. All representations, warranties, covenants,
guaranties and indemnifications contained in this Note Purchase Agreement, and
in any document, certificate or statement delivered pursuant hereto or in
connection herewith shall survive the sale, transfer or repayment of the VFN.

28



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties have caused this Note Purchase
Agreement to be executed by their respective officers thereunto duly authorized,
as of the date first above written.

            COFINA FUNDING, LLC, as Issuer,
      By:           Name:           Title:           VOYAGER FUNDING
CORPORATION,
as Conduit Purchaser
      By:           Name:           Title:           BANK HAPOALIM B.M.,
as Funding Agent
      By:           Name:           Title:                 By:           Name:  
        Title:           M&I MARSHALL & ILSLEY BANK,
as a Committed Purchaser
      By:           Name:           Title:           Purchaser Percentage: 25% 
   

Note Purchase Agreement

 



--------------------------------------------------------------------------------



 



            THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
CHICAGO BRANCH
      By:           Name:           Title:           Purchaser Percentage: 75% 
   

Note Purchase Agreement

 



--------------------------------------------------------------------------------



 



EXHIBIT A
Form of Notice of
Increase

                     
1.
  Proposed Increase Date:                                    
 
                   
2.
  Amount of requested Increase (lesser of minimum amount of
$                     or remaining Maximum Funded Amount)     $      
 
   
 
                   
3.
  Purchase Price     $      
 
   
 
                   
4.
  Remaining Maximum Funded Amount (after giving effect to the requested
Increase)     $      
 
   
 
                   
5.
  Certifications:                

  (a)   The representations and warranties of Cofina Funding, LLC ( the
“Issuer”) in the Base Indenture dated as of August 10, 2005 (as amended) between
the Issuer and U.S. Bank National Association, as trustee (the “Trustee”); the
Series 2006-B Supplement, dated as of May 16, 2006, between the Issuer and the
Trustee; and the Note Purchase Agreement dated as of May 16, 2006 (the “Note
Purchase Agreement”), among the Issuer, the Conduit Purchaser, the Funding Agent
and the Committed Purchasers named therein, are true and correct in all material
respects on the date hereof (except to the extent they expressly relate to an
earlier or later time and then as of such earlier or later time).     (b)   The
conditions to the Increase specified in Section 2.03 of the Note Purchase
Agreement have been satisfied and will be satisfied as of the applicable
Increase Date.

             
 
  COFINA   FUNDING, LLC, as Issuer    
 
           
 
  By    
 
Authorized Officer    

Date of Notice:                     

 



--------------------------------------------------------------------------------



 



EXHIBIT B
Series 2006-B Officer’s Certificate
     Cofina Funding, LLC (the “Issuer”), pursuant to Section 4.11 of the Note
Purchase Agreement dated as of May 16, 2006 (the “Note Purchase Agreement”),
among the Issuer, Voyager Funding Corporation, as the Conduit Purchaser, Bank
Hapoalim B.M., as Funding Agent and the Committed Purchasers party thereto, the
Issuer hereby certifies that, to the best of its knowledge, after reasonable
investigation: (a) all of the terms, covenants, agreements and conditions of the
Transaction Documents to be complied with and performed by Issuer on or before
the date hereof have been complied with and performed in all material respects;
and (b) the representations and warranties of Issuer made in the Transaction
Documents to which it is a party are true and correct in all material respects
on and as of the date hereof (except to the extent they expressly relate to an
earlier or later time and then as of such earlier or later time).
     Capitalized terms used and not defined herein shall have the meanings
ascribed to them in the Note Purchase Agreement.
     IN WITNESS WHEREOF, I have hereunto set my hand as of this ___ day of
                    , 20___.

            COFINA FUNDING, LLC, as Issuer,
      By:   _________________________________         Name:           Title:    
   

 



--------------------------------------------------------------------------------



 



SCHEDULE I
Addresses for Notices
If to:
Issuer:
Cofina Funding, LLC
5500 Cenex Drive
St. Paul, Minnesota 55077
Attention:    Sharon Barber
Telephone:  (651) 355-6974
Facsimile:     (651) 451-4917
Funding Agent:
Bank Hapoalim
1177 Avenue of the Americas
New York, New York 10036
Attn: Brian W. James
Telephone:     (212) 782-2343
Facsimile:     (212) 782-2345
Committed Purchasers:
M&I Marshall and Ilsley Bank
651 Nicollet Mall
Minneapolis, MN 55402

 



--------------------------------------------------------------------------------



 



The Bank of Tokyo-Mitsubishi UFJ, Ltd., Chicago Branch
227 W. Monroe Street
Suite 2300
Chicago, IL 60606
with a corresponding copy of all notices needed to be sent to:
Connie Hohbein/Scott Ackerman
The Bank of Tokyo-Mitsubishi UFJ, Ltd.,
Minnesota Corporate Banking Office
601 Carlson Parkway
Suite 370
Minnetonka, MN 55305
Tel: (952) 473-9092/7894
Fax: (952) 473-5152
Email: chohbein@us.mufg.jp/sackerman@us.mufg.jp
Conduit
Purchaser:
Voyager Funding Corporation
c/o Bank Hapoalim
1777 Avenue of the Americas
New York, New York 10036
Attn: Brian W. James
Telephone:     (212) 782-2343
Facsimile:     (212) 782-2345

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
ARTICLE I DEFINITIONS
    1      
SECTION 1.01 Certain Defined Terms
    1  
 
SECTION 1.02 Other Definitional Provisions
    7  
 
       
ARTICLE II PURCHASE AND SALE
    8      
SECTION 2.01 Purchase and Sale of the VFN
    8  
 
SECTION 2.02 Initial Purchase Price
    8  
 
SECTION 2.03 Increases
    8  
 
SECTION 2.04 Extension of Purchase Expiration Date
    9  
 
SECTION 2.06 Calculation of Monthly Interest
    10  
 
SECTION 2.07 Benefits of Indenture
    10  
 
SECTION 2.08 Broken Funding
    10  
 
SECTION 2.09 Illegality
    11  
 
SECTION 2.10 Inability to Determine Eurodollar Rate
    11  
 
SECTION 2.11 Fees
    11      
ARTICLE III CLOSING
    12      
SECTION 3.01 Closing
    12  
 
SECTION 3.02 Transactions to be Effected at the Closing
    12  
 
       
ARTICLE IV CONDITIONS PRECEDENT TO PURCHASE ON THE CLOSING DATE
    12      
SECTION 4.01 Performance by Cofina Entities
    12  
 
SECTION 4.02 Representations and Warranties
    12  
 
SECTION 4.03 Corporate Documents
    12  
 
SECTION 4.04 Opinions of Counsel
    12  
 
SECTION 4.05 Reports
    13  
 
SECTION 4.06 Financing Statements
    13  
 
SECTION 4.07 Documents
    13  
 
SECTION 4.08 VFN
    13  
 
SECTION 4.09 No Actions or Proceedings
    13  
 
SECTION 4.10 Approvals and Consents
    13  
 
SECTION 4.11 Officer’s Certificates
    13  
 
SECTION 4.12 Accounts
    13  
 
SECTION 4.13 Expenses
    13  

i



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page  
SECTION 4.14 Liens
    13  
 
SECTION 4.15 Other Documents
    14  
 
SECTION 4.16 Payment of Fees
    14  
 
       
ARTICLE V REPRESENTATIONS AND WARRANTIES OF THE ISSUER
    14      
SECTION 5.01 Representations and Warranties of the Issuer
    14  
 
SECTION 5.02 Reaffirmation of Representations and Warranties by the Issuer
    14  
 
       
ARTICLE VI REPRESENTATIONS AND WARRANTIES WITH RESPECT TO THE FUNDING AGENT AND
THE PURCHASERS
    14      
SECTION 6.01 Securities Laws; Transfer Restrictions
    14  
 
SECTION 6.02 Enforceability
    15  
 
       
 
ARTICLE VII COVENANTS
    15      
SECTION 7.01 Covenants
    15  
 
SECTION 7.02 Incorporation
    16  
 
       
ARTICLE VIII INDEMNIFICATION
    16      
SECTION 8.01 Indemnification
    16  
 
SECTION 8.02 Indemnity for Reserves and Expenses
    18  
 
SECTION 8.03 Indemnity for Taxes
    19  
 
SECTION 8.04 Other Costs, Expenses and Related Matters
    21  
 
       
ARTICLE IX THE FUNDING AGENT
    22      
SECTION 9.01 Authorization and Action
    22  
 
SECTION 9.02 Funding Agent’s Reliance, Etc
    23  
 
SECTION 9.03 Funding Agent and Affiliates
    23  
 
SECTION 9.04 Indemnification
    23  
 
SECTION 9.05 Purchase Decision
    24  
 
SECTION 9.06 Successor Funding Agent
    24  
 
       
ARTICLE X MISCELLANEOUS
    24      
SECTION 10.01 Amendments
    24  
 
SECTION 10.02 Notices
    24  
 
SECTION 10.03 No Waiver; Remedies
    25  
 
SECTION 10.04 Binding Effect; Assignability
    25  
 
SECTION 10.05 Confidentiality
    26  

ii



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page  
SECTION 10.06 GOVERNING LAW; JURISDICTION
    27  
 
SECTION 10.07 Wavier of Trial by Jury
    27  
 
SECTION 10.08 No Proceedings
    27  
 
SECTION 10.09 Execution in Counterparts
    27  
 
SECTION 10.10 No Recourse
    27  
 
SECTION 10.11 Survival
    28  

     
EXHIBIT A
  Form of Notice of Increase
EXHIBIT B
  Series 2006-B Officer’s Certificate
EXHIBIT C
  Form of Transfer Supplement
 
   
SCHEDULE I
  Addresses for Notices

iii